Citation Nr: 1029236	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  06-11 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

 Entitlement to a disability rating in excess of 20 percent for 
service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 
1969 and from December 1983 to October 1993.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in June 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.

In May 2009, the Board remanded this matter to the RO for a VA 
examination and to review additional VA treatment records that 
were associated with record after the last supplemental statement 
of the case.  After accomplishing the requested action to the 
extent possible, the RO continued the denial of the claim (as 
reflected in the October 2009 supplemental statement of the case 
(SSOC)) and returned this matter to the Board for further 
appellate consideration.


FINDINGS OF FACT

 The Veteran's service-connected type II diabetes mellitus 
requires oral medication, insulin and a restricted diet, without 
evidence of avoidance of strenuous occupational and recreational 
activities or any other regulation of activities.  


CONCLUSION OF LAW

The criteria for an initial increased rating for type II diabetes 
mellitus are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
request that the claimant provide any evidence in his possession 
that pertains to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23,353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini, effective May 
30, 2008).  Thus, any error related to this element is harmless. 

For increased-compensation claims, section 5103(a) requires, at a 
minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
Codes," and that the range of disability applied may be between 
0 and 100 percent "based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other 
grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (holding that VCAA notice need not be veteran 
specific, or refer to the effect of the disability on "daily 
life").

After careful review of the claims folder, the Board finds that a 
VCAA letter dated in April 2004, satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   The Board 
observes that the Veteran filed a claim for entitlement to an 
increased rating based on individual unemployability due to 
service-connected disabilities in March 2004.  In an April 2004 
VCAA letter, the RO informed the Veteran that a claim for TDIU is 
also considered a claim for an increase in his service-connected 
conditions.  The Veteran was notified that he may submit evidence 
that his diabetes mellitus type II has increased in severity.  
The RO informed the Veteran that he may submit statements from 
his doctor containing physical and clinical findings, the results 
of any laboratory tests or x-rays, and the dates of examinations 
and tests.  In addition, the letter notified the Veteran that he 
may submit statements from other individuals who are able to 
describe from their own knowledge and personal observation in 
what manner his disability has become worse.  Thus, the April 
2004 VCAA letter expressly informed the Veteran about the need to 
provide, or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of his service-
connected type II diabetes.

In addition, the Board finds that VA has fulfilled its duty to 
assist the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claim and 
providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  The claims file contains the Veteran's 
service treatment records, VA treatment records and two VA 
examinations dated in June 2004 and July 2009.  The record also 
contains a transcript of the Veteran's RO hearing in July 2006.  

The June 2004 and July 2009 VA examination reports reflect that 
the examiners obtained an oral history of the Veteran's diabetes 
and conducted a physical examination of the Veteran.  The 
examiner documented the symptoms of diabetes mellitus and the 
effect those symptoms have on his occupation and daily 
activities.  Accordingly, the Board concludes that the 
examinations are adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that any 
VA examination undertaken during an appeal is adequate for rating 
purposes).  

As noted above, this claim was previously remanded in May 2009 to 
provide a VA examination and to review additional VA treatment 
records associated with claims file subsequent to the last 
supplemental statement of the case.  The Veteran was provided 
with an adequate VA examination in July 2009.  Thereafter, the RO 
reviewed the additional evidence of record and readjudicated the 
claim in a supplemental statement of the case dated in October 
2009.  Accordingly, the Board finds that there has been 
substantial compliance with the May 2009 remand directives.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the claims file contains the Veteran's statements in 
support of his claim.  The Veteran has not identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence that has not been obtained.  The record also presents no 
basis for further development to create any additional evidence 
to be considered in connection with the issues currently under 
consideration.  Therefore, the Board finds that all relevant 
facts have been developed properly and sufficiently in this 
appeal and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent to 
his claim.

II.  Merits of the Claim for an Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable 
doubt regarding a degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of the 
doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet.App. 505 (2007).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with    38 C.F.R. § 4.25 
(2008).  However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is not allowed.  
See 38 C.F.R. § 4.14.  A claimant may not be compensated twice 
for the same symptomatology as 
"such a result would overcompensate the claimant for the actual 
impairment of his earning capacity." Brady v. Brown, 4 Vet. App. 
203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  If a Veteran 
has separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

The RO rated the Veteran's service-connected type II diabetes 
mellitus under Diagnostic Code 7913 of 38 C.F.R. § 4.119.  Under 
Diagnostic Code 7913, diabetes mellitus requiring insulin and 
restricted diet; or oral hypoglycemic agent and restricted diet 
warrants a 20 percent rating.  A 40 percent disability rating is 
warranted for diabetes requiring insulin, restricted diet and a 
regulation of activities.  Id.  

In addition, a note following the rating criteria indicates that 
compensable complications from diabetes mellitus are evaluated 
separately unless they are part of the criteria used to support a 
100 percent evaluation.  However, noncompensable complications 
are considered part of the diabetic process under Diagnostic Code 
7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

A June 2004 VA examination revealed that the Veteran's diabetes 
was treated with oral agents only and he was on a restricted 
diet.  The examiner noted that there were no restrictions or 
regulation of activities by his physicians related to his 
diabetes.  The July 2009 VA examination revealed the Veteran's 
diabetes had become progressively worse.  He was initially 
treated with oral agents, but in February 2009 he was prescribed 
insulin.  His current treatment is both insulin once a day and 
oral medication.  The Veteran was instructed to follow a 
restricted or special diet.  However, the examiner noted that the 
Veteran was not restricted in his ability to perform strenuous 
activity due to his diabetes.  The Veteran denied 
hospitalization, pancreatic trauma, pancreatic neoplasm, episodes 
of hypoglycemia reaction or ketoacidosis.  The Veteran reported 
that he lost his job as a driver due his insulin requirement per 
Department of Transportation policy, but he also noted that he 
retired due to knee surgery.  The examiner documented that the 
Veteran retired in March 2009 because of the knee replacement 
surgery.  Thus, the medical evidence shows that the Veteran's 
service-connected diabetes mellitus requires oral medication, 
insulin and a restricted diet, which are factors already 
contemplated in the currently assigned 20 percent rating under 
Diagnostic Code 7913.  

The Board notes that the Veteran contends that his diabetic 
symptomatology more nearly approximates the criteria for a 40 
percent rating evaluation, because he has two of the three 
criteria needed to establish the 40 percent disability rating.  
VA regulations require that the evidence must indicate that the 
Veteran requires the use of insulin, a restricted diet, and 
regulation of activities as a result of his diabetes for an award 
of the next higher rating of 40 percent.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  The 40 percent criteria under Diagnostic 
Code 7913 are conjunctive not disjunctive-i.e., there must be 
insulin dependence and restricted diet and regulation of 
activities.  "Regulation of activities" is defined by 
Diagnostic Code 7913 as the "avoidance of strenuous occupational 
and recreational activities."  The Court held that in order for 
a claimant to be entitled to a 40 percent disability rating for 
diabetes under Diagnostic Code 7913, the evidence must show that 
it is medically necessary for the claimant to avoid strenuous 
occupational and recreational activity.  Camacho v. Nicholson, 21 
Vet. App. 360, 363-64 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 
1996)).

In this case, there is no medical evidence of record that 
indicates that the Veteran's diabetes require any regulation of 
his activities.  As discussed above, the VA examinations dated in 
June 2004 and July 2009 reveal that the Veteran's diabetes does 
not require regulation or restriction of activities.  
Furthermore, the evidence does not show that any health care 
provider has prescribed regulation of strenuous activities due to 
his diabetes mellitus.  Thus, the manifestations of the Veteran's 
diabetes do not meet the requirements of a 40 percent disability 
rating.  

The Board has considered whether the Veteran is entitled to 
staged ratings However, the evidence throughout this appeal 
demonstrates that the Veteran's service-connected type II 
diabetes mellitus is manifested by no more than the requirement 
for oral medication, insulin and restricted diet.  Thus, the 
Board finds that his disability picture for diabetes mellitus 
more closely approximates that contemplated by a 20 percent 
evaluation throughout this appeal.  

In making its determination, the Board considered the 
applicability of the benefit of the doubt rule. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   
However, as a preponderance of the evidence is against the 
assignment of a higher disability rating, such rule does not 
apply and the claim must be denied.

According to VA regulation, in exceptional cases where schedular 
ratings are found to be inadequate, the RO may refer a claim to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular 
disability rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and it is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected type II diabetes mellitus is inadequate.  A 
comparison between the level of severity and symptomatology of 
the Veteran's diabetes with the established criteria found in the 
rating schedule for diabetes shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.  The Board recognizes that the Veteran reported 
that he was no longer allowed to work as a truck driver, because 
his diabetes requires the use of insulin.  However, he also noted 
that he retired due to knee surgery.  Therefore, the Board 
concludes that the Veteran's diabetes by itself does not cause 
marked interference with employment.  Furthermore, the evidence 
does not show that his diabetes has necessitated frequent periods 
of hospitalization or otherwise rendered impracticable the 
regular schedular standards for rating such disability.  Under 
these circumstances, and in the absence of factors suggestive of 
an unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are impaired).
	


ORDER

Entitlement to a disability rating in excess of 20 percent for 
service-connected type II diabetes mellitus is denied.  





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


